department of the treasury internal_revenue_service washington d c number release date uil date cc tege eoeg et2 spr-111800-00 memorandum for robert westhoven from jerry e holmes branch chief cc tege eoeg et2 subject severance payments subject_to fica tax the years and to date have produced no less than six lower court opinions holding that severance payments are taxable_income and wages subject_to fica tax these decisions deal with payments made in the course of the layoffs and downsizing of the 1980s and 90s and confirm the service’s position on the application of fica tax to severance payments taxpayers in general have argued two theories that the payments were entirely excludible from income under sec_104 as damages on account of personal injuries or sickness and that the payments were nonqualified_deferred_compensation to which fica tax applied in the year the compensation was earned not in the year it was received sec_3121 case summaries 42_fedclaims_867 appeal docketed no fed cir date held that payments received by employees under a voluntary early-out plan were wages for fica purposes the workers were coal miners and members of the united mineworkers union umwu whose employer decided to close its strip mine and buy a cheaper and cleaner burning form of coal the workers could receive two different types of payments an involuntary severance payment equal to one month’s compensation_for each year_of_service or a voluntary severance package consisting of a payment equal to the involuntary severance payment plus one year’s compensation the voluntary severance package was designed to encourage employees to resign at an earlier date and to avoid union problems in the course of the negotiations the umwu relinquished the right to strike when its contract expired the plaintiff paid fica tax on the early-out payments and filed for a refund the court of federal claims held that the payments were wages on account of employment for fica purposes it based its decision on the supreme court case 327_us_358 dealing with the application of fica to back pay for wrongful termination in nierotko the supreme court found that back pay was for services in the employer-employee relationship even though strictly speaking it was for a period in which the individual did not work it concluded that service performed for the employer means not only work actually done but the entire employer-employee relationship for which compensation is paid to the employee by the employer the court in associated electric cooperative rejected the taxpayer’s contention that the payments were excludible under sec_104 as damages on account of personal injuries or sickness two cases dealing with downsizing payments to former ibm employees similarly held that the payments were subject_to income and fica tax the employees had accepted lump-sum payments calculated on the basis of years_of_service and salary at termination they were required to sign a release and covenant not to sue in exchange for the payment 44_fedclaims_260 76_fsupp2d_236 n d n y appeal docketed no 2d cir date the release stated that the employees released rights to sue for discrimination under various statutes nevertheless the courts were not persuaded that the payments met the standard of being received on account of personal injuries the reason was that the amount of the payments was based upon salary and years_of_service measures of employee compensation other cases dealing solely with the fica tax treatment of severance payments reached similar holdings greenwald v u s aftr 2d s d n y holding severance payment due to involuntary termination subject_to fica 32_fsupp2d_46 d conn holding severance payment subject_to fica as based upon employment relationship in 63_fsupp2d_1131 c d cal the district_court held that a severance payment received over a period of five years was wages subject_to fica tax fica applied when the amounts were paid to the employee and would not be attributed to the years in which the pay was earned the amounts further were not nonqualified_deferred_compensation subject_to the special timing rule_of code sec_3121 legal theories sec_104 despite the fact that ibm’s former employees signed a release and covenant not to sue the courts rejected arguments that the payments were excludible from income under sec_104 as damages on account of personal injuries or sickness the leading case in this area 515_us_323 establishes two standards for sec_104 treatment the payments must be for tort or tort-type damages and the damages must be received on account of personal injuries ie the damages must be attributable to the injury typically a tort- like suit involves a broad range of compensatory_damages for intangible harms associated with personal injury such as lost wages medical_expenses and emotional distress as well as punitive_damages 151_f3d_855 8th cir in these cases ibm faced a risk of tort suits but the plaintiffs did not bring or threaten tort suits on the other hand the fact that the payments were calculated on the basis of years_of_service and salary suggested that they were compensation_for services note that effective for tax years beginning after date congress amended sec_104 to limit the exclusion to amounts received on account of personal physical injuries or physical sickness sec_3121 an alternative theory argued in the cohen case was that the payments were nonqualified_deferred_compensation under this theory the payments would have been excluded from fica though not from income_tax sec_3121 provides that amounts deferred under a nonqualified_deferred_compensation_plan are taken into account for fica purposes as of the later of when the services are performed or when there is no substantial_risk_of_forfeiture of the rights to the amount generally this provision is beneficial to employees receiving deferred_compensation if their earnings exceeded the wage and benefit base in the year the services were performed no additional fica tax is due when risk of forfeiture lapses the court in cohen easily rejected the deferred_compensation theory it found no evidence of a plan or other arrangement for deferral of compensation sec_3121 the regulations define deferral of compensation as giving the employee a legally binding right during a calendar_year to compensation that has not been actually or constructively received sec_31_3121_v_2_-1 furthermore under the regulations welfare benefits ie v acation benefits sick leave compensatory time disability pay severance_pay and death_benefits do not result from the deferral of compensation_for purposes of sec_3121 even if those benefits constitute wages within the meaning of sec_3121 sec_31 v - a iv the court was satisfied that the payments were for severance in exchange for early retirement conclusion in these cases there was no written plan or other arrangement for deferral of compensation the payments were clearly designed either to induce employees to retire early or to settle potential claims arising from dismissal the amounts were based upon salary and years_of_service factors indicative of compensation the courts were persuaded by these factors that the amounts were bona_fide severance payments cases in which there are written plans which in the government’s view do not give rise to severance_pay will form the basis for a further article
